Citation Nr: 0634983	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-01 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative joint disease (DJD) of the cervical 
spine. 

2.  Entitlement to a disability evaluation in excess of 10 
percent for hemorrhoids.

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

4.  Entitlement to service connection for a left arm 
disability, to include ulnar neuropathy and carpal tunnel 
syndrome.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for arthritis of the 
right knee.

7.  Entitlement to service connection for arthritis of the 
left knee.

8.  Entitlement to service connection for arthritis of the 
right wrist.

9.  Entitlement to service connection for arthritis of the 
left wrist.

10.  Entitlement to service connection for numbness of the 
right foot.

11.  Entitlement to service connection for numbness of the 
left foot.  

12.  Entitlement to service connection for arthritis of the 
right ankle.

13.  Entitlement to service connection for arthritis of the 
left ankle.

14.  Whether new and material evidence has been submitted 
sufficient to reopen a service connection claim for DJD of 
the lumbosacral spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
October 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 and November 2004 
rating decisions of the St. Petersburg, Florida Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


According to a February 2002 statement, the veteran indicated 
that he is "having problems with my left arm.  It moves 
uncontrollably.  It stiffens up and I have problems moving it 
upward without taking my right hand and lifting it."  The RO 
characterized such claim as a service connection claim for 
arthritis of the left elbow, claimed as a left arm problem.  
The veteran subsequently filed a service connection claim for 
left ulnar neuropathy and carpal tunnel syndrome.  The Board 
has more appropriately characterized the two claims as one 
service connection claim for a left arm disability, to 
include ulnar neuropathy and carpal tunnel syndrome.  
Further, the Board observes that service connection for a 
bilateral elbow disability has already been denied in a 
February 1997 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record reflects that further development is 
necessary.  

The veteran has identified post-service treatment (1968 to 
1992) for various claimed disabilities from Tyndall Air Force 
Base, however, it does not appear that the RO has attempted 
to obtain such records.  The veteran, himself, attempted to 
secure such records, however the National Personnel Records 
Center (NPRC) indicated that it needed more information.  
NPRC instructed the veteran to complete and submit NA Form 
13042.  Of record is a NA Form 13042, signed by the veteran 
in March 2004, with an attached list of treatment dates and 
medical facilities.  Nevertheless, it is not clear whether 
such form was actually sent to the NARA, as there is no 
subsequent response from NPRC or NARA in the claims folder.  
Consequently, the Board finds that the RO should attempt to 
secure any post-service records from Tyndall Air Force Base.  

It also appears that the VA treatment records associated with 
the claims folder are incomplete.  According to a statement 
received in June 2004, the veteran indicated that he began 
receiving treatment in 1992 at the VA Medical Center (VAMC) 
in Pensacola for various claimed disabilities.  The veteran 
submitted treatment records from VAMC Pensacola dated from 
1999 to 2004.  The claims folder, however, does not contain 
any other treatment records from such medical facility.  
Further, the Board observes that a February 2003 treatment 
record reflects that the veteran underwent a VA audiological 
examination at the Panama City VA Outpatient Clinic.  
However, there are no records from such facility in the 
claims folder.   

According to a September 2006 statement, the veteran's 
representative suggested that the veteran's service-connected 
hemorrhoids and bilateral hearing loss have increased in 
severity since such disabilities were last examined for VA 
purposes in 2002 and 2003, respectively.  Thus, the Board 
finds that additional VA examinations are necessary to 
determine the current nature and severity of the veteran's 
service-connected hemorrhoids and bilateral hearing loss.

The Board also finds that the veteran should be afforded an 
additional VA examination of the cervical spine.  Review of 
the record, and as pointed out by the veteran's 
representative in April 2006, the veteran underwent a total 
decompressive laminectomy in January 2005, subsequent to his 
most recent VA examination of the spine conducted in 
September 2004.  The veteran's representative also requested 
a separate evaluation for left arm radiculopathy.  A current 
examination is necessary under the circumstances.  The Board 
also finds that it would helpful to clarify whether the 
veteran's carpal tunnel syndrome is related to service or 
service-connected cervical spine disability.  A September 
2004 VA examiner concluded that the veteran's carpal tunnel 
syndrome is not related to his service-connected cervical 
spine disability, however, as pointed out by the 
representative, the examiner did not discuss whether service 
connection for carpal tunnel syndrome is warranted on a 
direct basis.  It is unclear whether the examiner had an 
opportunity to review the entire claims folder, to include a 
January 1976 service medical record which shows objective 
evidence of numbness of the left hand/arm; diagnosis was 
cervical spine radiculopathy. 

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2006).

There is no objective evidence showing that the veteran 
currently has PTSD, however, according to a PTSD 
questionnaire received in June 2004, the veteran suggested 
that he has received treatment for PTSD at the Pensacola 
VAMC.  Further, the Board notes that the veteran's service 
personnel records confirm that he was engaged in combat on 
January 31, 1968 during an attack on Tan Son Nhut.  At that 
time, he was assigned as a Quick Reaction Team Leader.  Thus, 
if any newly obtained evidence reflects a current PTSD 
diagnosis, the Board finds that a VA examination is necessary 
to determine if the veteran, in fact, meets the DSM-IV 
criteria for PTSD based on the confirmed stressor.  

Lastly, the veteran is seeking to reopen a service connection 
claim for DJD of the lumbosacral spine, last denied by the 
Board in February 1997.  The Board denied such claim because 
there was no evidence of a chronic low back disability in 
service and no objective evidence of a nexus between the 
veteran's current low back disability and service.  

VA's duty to notify a claimant seeking to reopen a claim 
included advising the claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  It further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  See Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 2006).

Although letters dated in May 2004, June 2004, January 2005 
advised the veteran what evidence is necessary to 
substantiate his underlying service connection claim, those 
letters did not discuss the basis for the denial in the prior 
decision.  Thus, the above-noted letters do not comply with 
the Kent ruling.
Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) that (1) notifies the veteran 
of the evidence and information necessary 
to reopen the service connection claim 
for DJD of the lumbosacral spine; and (2) 
notifies the veteran of what specific 
evidence would be required to 
substantiate the element or elements 
needed to grant the veteran's service 
connection claim (i.e., competent 
evidence that a chronic lumbar spine 
disability was incurred in service and 
competent evidence of a nexus between 
current disability and service). This 
notice is outlined by the Court in Kent, 
supra.  The notification letter should 
also advise the veteran of the evidence 
and information that is necessary to 
establish entitlement to his underlying 
service connection claim for DJD of the 
lumbosacral spine.

2.  The RO should obtain and associate 
with the claims folder all his treatment 
records from the Pensacola VAMC, and the 
VA Outpatient Clinic in Panama City. 

3.  The RO should contact the National 
Archives and Records Administration 
(NARA), or any other agency deemed 
appropriate, and request that it provide 
the veteran's post-service medical 
records dated from October 1968 to July 
1992 from the Tyndall Air Force Base.  If 
a NA Form 13042 is needed to conduct the 
search, the RO should have the veteran 
complete such form in its entirety and 
submit it to the NARA.  If the pertinent 
records are not available, NPRC or NARA 
should be requested to provide a written 
statement to that effect.  Any records 
which are obtained should be associated 
with the claims folder.  

4.  The veteran should be scheduled for 
VA orthopedic and neurological 
examinations to determine the current 
severity of service-connected DJD of the 
cervical spine.  The claims folder should 
be reviewed by the examiner prior to the 
examination.  All tests and studies, 
including x-ray studies deemed helpful by 
the examiner should be conducted in 
conjunction with the examination.

a).  The examiner is specifically 
requested to describe applicable ranges 
of cervical spine motion (flexion, 
extension and rotation) in terms of 
degrees;

b).  The examiner should comment on the 
effects of pain, weakness and 
exacerbating episodes on range of motion 
and functionality;

c).  The examiner should diagnose all 
neurological manifestations of the 
veteran's service connected cervical 
spine disability, and identify the nerves 
and the extent of any paralysis.  Also, 
the examiner should comment on the number 
of incapacitating episodes of disc 
disease of the cervical spine, the 
veteran has experienced over the past 
year.  

d).  If carpal tunnel syndrome is 
diagnosed, the examiner should 
specifically comment and clarify whether 
there is a 50 percent probability or 
greater that carpal tunnel syndrome is 
related to service or service-connected 
cervical spine disability.  Any findings 
should be reconciled with January 1976 
service medical records showing evidence 
of left hand and arm numbness, and 
associated diagnosis of C 5-6 
radiculopathy.  

e).  If weakness or numbness of the feet 
is shown on examination, the examiner 
should comment as to whether such 
symptomatology is related to non service-
connected lumbar spine disability.

The claims folder, a copy of this REMAND, 
and a copy of the aforementioned revised 
general rating formula for diseases and 
injuries of the spine must be made 
available to and reviewed by the examiner 
prior to the examinations.  All findings, 
and the reasons and bases therefore, 
should be set forth in sufficient detail.

5.  The veteran should be scheduled for a 
VA examination to assess the current 
severity of his service-connected 
hemorrhoids.  All necessary studies 
should be performed.  The examiner is 
specifically requested to note whether 
the veteran's hemorrhoids cause 
persistent bleeding with secondary 
anemia, or fissures.  The examiner should 
provide reasons and bases for any opinion 
offered.

6.  The veteran should be scheduled for a 
VA audiological examination to assess the 
current severity of his service-connected 
bilateral hearing loss.  The claims 
folder should be reviewed prior to the 
examination.  An examination for hearing 
impairment for VA purposes must be 
conducted by a state-licensed audiologist 
and must include a controlled speech 
discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examination 
will be conducted without the use of 
hearing aids.  All findings, and the 
reasons and bases therefore, should be 
set forth in a clear and logical manner 
on the examination report.

7.  If any newly obtained medical 
evidence shows treatment for PTSD, the 
veteran should be afforded a VA 
examination to determine whether he meets 
the DSM-IV criteria for PTSD based on his 
combat service.  The examination report 
should reflect review of pertinent 
material in the claims folder.

If a diagnosis of PTSD is made, the 
examiner should specify that all 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied and 
indicate whether there is a link between 
the current symptomatology and the 
veteran's combat service.  The 
examination report should include the 
complete rationale for all opinions 
expressed. All necessary special studies 
or tests should be accomplished.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
examiner prior to the examination.

8.  Upon completion of the above 
requested development, the RO should re-
adjudicate the issues of entitlement to 
increased ratings for DJD of the cervical 
spine, hemorrhoids, and bilateral hearing 
loss, as well as service connection 
claims for a left arm disability, to 
include ulnar neuropathy and carpal 
tunnel syndrome; PTSD; arthritis of both 
knees; arthritis of both wrists; numbness 
of both feet; arthritis of both ankles; 
and new and material claim for DJD of the 
lumbosacral spine.  All applicable laws 
and regulations should be considered.  If 
any benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


